Citation Nr: 1824532	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder currently rated as 70 percent disabling.  

2.  Entitlement to a total disability for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the Board in November 2017.  Following the hearing, the Veteran submitted additional medical evidence with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  Therefore, the Veteran is not prejudiced by the Board's adjudication of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's bipolar disorder has been shown to cause occupational and social impairment, with deficiencies in most areas; it has not been shown to cause total occupational and social impairment.

2.  During the relevant appeal period at issue, service connection was in effect for bipolar disorder, rated at 70 percent and hypothyroidism, rated at 10 percent.  The combined disability for the relevant time period on appeal rating was 70 percent. 

3.  The most competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected bipolar disorder is of such nature and/or severity as to prevent her from securing or following any substantially gainful employment.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 70 percent for bipolar disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.13, Diagnostic Code 9432 (2017).

2.  Criteria for a TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The examiners had access to the Veteran's claims file and had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, generally neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Historically, the Veteran submitted a claim for an increased rating for bipolar disorder in November 2010.  In a September 2012 rating decision, the Veteran's 70 percent rating was continued.  The Veteran disagreed with the denial of her claim and this appeal ensued.  

The Veteran's service-connected bipolar disorder is rated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432.   

A 70 percent rating is assigned when bipolar disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when bipolar disorder causes total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in August 2013, and therefore the claim is governed by DSM-IV.

The Veteran was afforded a VA mental disorders examination in April 2011 at which time she endorsed depression, anhedonia, and lack of energy.  Psychiatric examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed.  She was tense with clear and coherent speech and a cooperative attitude.  The examiner indicated that her affect was congruent to an anxious mood.  The Veteran was noted to be easily distracted with difficulty with concentration and racing thoughts.  The Veteran was oriented in three spheres with circumstantial thought process and unremarkable thought content.  She did not have delusions and she understood the outcome of behavior.  She denied hallucinations and she did not display inappropriate behavior, she did not have obsessive or ritualistic behavior, and she denied panic attacks and homicidal or suicidal thoughts.  The Veteran noted that she will occasionally go a day or two without showering and she occasionally did not feel like doing household chores like dusting or cleaning the bathroom.  Her recent memory was reported to be mildly impaired.  The Veteran reported that she last worked at Wal-Mart two to five years prior and was unemployed at the time of the examination.  The examiner indicated that the Veteran's bipolar disorder did not cause total occupational and social impairment or deficiencies in judgment, thinking, family relations (the Veteran was close to her sons and brother but notes she had not friends), work, mood or school.  The examiner concluded that the Veteran's bipolar disorder resulted in reduced reliability and productivity due to mental disorder symptoms.  The examiner noted that the Veteran was unemployed and unmotivated to seek employment due to depression.  The examiner also reported that the Veteran had some social impairment due to self-isolating.  The examiner assessed the Veteran with a GAF score of 50.

In a December 2017, C. Carter, Psy.D., conducted a psychiatric assessment of the Veteran.  The Veteran endorsed depression, self-isolation, sleep difficulties, and periods of emotional explosiveness.  Dr. Carter indicated that the Veteran had occupational and social impairment with deficiencies in most areas such as family relations, and thinking and mood as her psychiatric symptoms interfere with routine activities.  He noted that the Veteran had panic attacks due to anxiety affecting her ability to function independently, appropriately, and effectively.  Dr. Carter stated that the Veteran had difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The examiner concluded that the Veteran's symptoms render her unemployable.  

Having reviewed the evidence, the Board concludes that the Veteran's bipolar disorder is most appropriately approximated by the criteria for the 70 percent rating that she is currently rated at, and a higher schedular rating is not warranted during the relevant appeal period at issue.

The relevant evidence consists of a VA examination report dated in April 2011 and a December 2017 private clinical evaluation from C. Carter, Psy.D.  

At the time of the VA examination, the Veteran was noted to have increased depression, anhedonia, lack of energy, and an anxious mood.  She was easily distracted with difficulty with concentration and racing thoughts.  She indicated that she would occasionally go a few days without showering but she was appropriately groomed and dressed at the examination.  Moreover, she was oriented in three spheres with circumstantial thought process and unremarkable thought content.  She did not have delusions and she understood the outcome of behavior.  She denied hallucinations and she did not display inappropriate behavior, she did not have obsessive or ritualistic behavior, and she denied panic attacks and homicidal or suicidal thoughts.  Her recent memory was mildly impaired.  At the private evaluation, the Veteran had depression, self-isolation, sleep difficulties, and periods of emotional explosiveness which resulted in occupational and social impairment with deficiencies in most areas.  The Veteran endorsed panic attacks due to anxiety which affected her ability to function independently, appropriately, and effectively.  Finally, the Veteran had difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  Many of these symptoms are specifically enumerated in the currently assigned 70 percent rating.  The VA examiner found that the Veteran's symptoms did not result in total occupational and social impairment and while Dr. Carter indicated that the Veteran's psychiatric symptoms rendered her unemployable, the results of the private psychiatric examination conducted did not reflect the symptoms indicative of total occupational and social impairment.  Additionally, at no time did the Veteran's bipolar symptoms include gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living (including maintenance of minimal hygiene), disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Consequently, the Veteran's bipolar disorder does not causes total occupational and social impairment. 

Turning to the GAF score that was assigned during the period in question, the Veteran was assigned a GAF score of 50.  A GAF score of 50 is indicative of serious symptoms.  A GAF score is not dispositive of a rating that is to be assigned and is only intended to reflect symptoms at the time it is assigned.  In this case, the Veteran's psychiatric symptoms reported during the relevant time period are not consistent with a rating in excess of 70 percent as she was not found to be totally occupationally and socially impaired (i.e. the criteria for a 100 percent rating). 

In sum, the Veteran's bipolar disorder for the relevant time period at issue is most appropriately rated as 70 percent.  The Court of Appeals for Veterans Claims (Court) has emphasized that it is the impact of the symptoms on the Veteran's occupational and social functioning that is the ultimate determination.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In this case, the rating the Veteran is assigned is in acknowledgement that her bipolar disorder causes deficiencies in most areas.  However, this impairment was not so profound as to cause total occupational and social impairment.  As such, the Veteran's bipolar disorder symptoms do not meet the next higher rating of 100 percent for the relevant time period at issue.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Historically, the Veteran submitted a claim for a TDIU in November 2010.  In a September 2012 rating decision, the Veteran's claim was denied.  The Veteran disagreed with the denial of her claim and this appeal ensued.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  However, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

During the relevant period on appeal, service connection was in effect for bipolar disorder, rated at 70 percent and hypothyroidism, rated at 10 percent.  Her combined disability rating is 70 percent during the relevant time period on appeal.  See 38 C.F.R. § 4.25.  Because the Veteran has one service-connected disability rated as at least 60 percent, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met. 

The Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in December 2010.  She indicated that he was unable to work due to her bipolar disorder.  She reported that her disability affected her full-time employment beginning in March 2008.  She indicated that he last worked in 2008 for Wal-Mart.  She also reported that she finished four years of college. 

The relevant examinations of record are listed in the section above.  

In this case, while the VA examiner indicated that the Veteran's bipolar disorder did not result in total occupational and social impairment, the examiner noted that the Veteran was unemployed and unmotivated to seek employment due to depression.  Moreover, Dr. Carter specifically found that the Veteran's bipolar disorder rendered the Veteran unemployable.  Dr. Carter included reference to the severity of the symptoms of the service-connected psychiatric disability which precluded the Veteran from obtaining or maintaining substantially gainful employment.   Consequently, the positive opinion of record places the totality of the evidence in relative equipoise.  In such a situation, VA regulations dictate that reasonable doubt be resolved in the Veteran's behalf.  Therefore, a TDIU is granted.


ORDER

Entitlement to an increased rating for bipolar disorder currently rated as 70 percent disabling is denied.  

Entitlement to a TDIU is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


